Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 1 of 13 PageID 809




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                               Case No. 6:19-cv-1837-CEM-LRH

   STATE FARM MUTUAL
   AUTOMOBILE INSURANCE
   COMPANY and STATE FARM FIRE
   AND CASUALTY COMPANY,

          Plaintiffs,

   v.

   ADVANTACARE OF FLORIDA, LLC,
   CRN RECEIVABLE MANAGEMENT
   LLC,
   ADVANTACARE MULTI-
   SPECIALTY GROUP, LLC,
   KERRIANN FITZPATRICK, f/k/a
   KERRIANN HERZOG,
   JOHN MANCUSO,
   KENNETH HOWE, and
   FRANK SEVERIANO ALVAREZ JR.,
   M.D.,

         Defendants.
   ____________________________________/

    PLAINTIFFS STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
       AND STATE FARM FIRE AND CASUALTY COMPANY’S RESPONSE TO
      DEFENDANTS’ JOINT MOTION FOR PROTECTIVE ORDER EXTENDING
          TIME TO RESPOND TO PLAINTIFFS’ DOCUMENT REQUESTS

          Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm Fire and

   Casualty Company (collectively the “State Farm Plaintiffs”) file their Response in Opposition

   to Defendants Advantacare Multi-Specialty Group, LLC (“MSG”), CRN Receivable

   Management, LLC (“CRN”), Kerriann Fitzpatrick (“Fitzpatrick”), John Mancuso (“Mancuso),

   and Kenneth Howe’s (“Howe”) (collectively, “the Moving Defendants”) Joint Motion For




                                                1
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 2 of 13 PageID 810




   Protective Order Extending Time to Respond to Plaintiffs’ Document Requests (“Motion”)

   [ECF No. 59] and in support, state:

                                                  INTRODUCTION

              This action involves an unlawful scheme orchestrated by the Defendants to obtain

   payments from the State Farm Plaintiffs through the submission of thousands of medical bills

   and related documentation for services purportedly provided to individuals involved in

   automobile accidents and eligible for Personal Injury Protection Coverage and Medical

   Payments Coverage under the State Farm Plaintiffs’ automobile insurance policies. See [ECF

   No. 1] Compl. ¶ 1.

              Advantacare of Florida, LLC (“Advantacare of Florida”) operated unlawfully as an

   unlicensed health care clinic from January 2013 through December 2016, when it ceased

   operations. Id. at ¶ 2. Frank Severiano Alvarez Jr., M.D. (“Dr. Alvarez”) purported to wholly

   own Advantacare of Florida in order for Advantacare of Florida to claim an exemption from

   Florida’s mandatory health care clinic licensure laws. Id. In reality, Advantacare of Florida

   never qualified for an exemption from licensure because it was owned—at least in part—and

   controlled by three unlicensed laypersons: Fitzpatrick, Mancuso, and Howe. Id.

              Advantacare of Florida was succeeded by MSG, a licensed health care clinic that

   operated the same seven clinic locations as Advantacare of Florida. Id. at ¶ 3. MSG began

   operating in January 2017 and continues operating today.1 Id. The services MSG provided at

   the five clinic locations where Dr. Alvarez purportedly served as medical director were

   unlawful because MSG and Dr. Alvarez failed to comply with their statutory and


   1
       In their Motion, Plaintiffs claim MSG has recently closed four of its seven clinic locations. See Mot. at ¶ 10.




                                                              2
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 3 of 13 PageID 811




   administrative medical director duties. Id. Thus, the claims and charges related to the services

   performed at MSG are not compensable under Florida law. See Fla. Stat. § 400.9935(3).

          Throughout this case, the Moving Defendants have sought to delay and prevent the

   State Farm Plaintiffs from obtaining discovery. As detailed below, these dilatory efforts

   include filing motions to stay discovery pending a ruling on Defendants’ motion to dismiss,

   seeking repeated extensions to respond to discovery, asserting hundreds of pages of improper

   boilerplate objections, stretching meet and confer conferences regarding the boilerplate

   objections over more than sixteen hours from February through May, and refusing to enter into

   a confidentiality order that would allow the production of non-redacted documents. The

   Moving Defendants now seek an additional 60 days, until July 10, 2020, to serve amended

   responses and to produce responsive documents. See Mot. at ¶ 16. For the reasons stated

   below, the Court should deny Defendants’ Joint Motion For Protective Order Extending Time

   to Respond to Plaintiffs’ Document Requests and Order Defendants to immediately respond

   to the State Farm Plaintiffs’ first requests for production.

                                          BACKGROUND

          At every turn, the Defendants’ have sought to thwart the State Farm Plaintiffs’ diligent

   efforts to evaluate Defendants’ compliance (or lack thereof) with the Health Care Clinic Act

   (Florida Statutes § 400.990-400.995). In fact, nearly six months of pre-suit discussions were

   unsuccessful, in part, due to Defendants’ refusal to provide un-redacted copies of documents

   essential to the State Farm Plaintiffs’ evaluation. Defendants’ pre-suit conduct ultimately

   foreshadowed how the Defendants would proceed in this litigation.




                                                   3
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 4 of 13 PageID 812




             The State Farm Plaintiffs served their first requests for production on November 22,

   2019. Three days later, on November 25, 2019, the Moving Defendants filed Motions to Stay

   Discovery Pending a Ruling on Defendants’ Motions to Dismiss [ECF Nos. 20–22]. The Court

   denied each of these motions the very next day, noting:

             It is difficult to manage litigation when deadlines are suspended pending
             ruling on a motion. Therefore, the requests to stay discovery pending ruling
             on a motion to dismiss are not well taken. A party may file a motion for a
             protective order as to discovery that it contends is improper, or the parties
             may request a preliminary pretrial conference to discuss discovery and other
             matters.

   See [ECF No. 23] November 26, 2019 Endorsed Order.

             Four days before these responses were due, the Moving Defendants requested a thirty-

   day extension of time to respond. The State Farm Plaintiffs agreed to a thirty-day extension,

   which extended the response deadline from December 23, 2019 to January 22, 2019. See Mot.

   at ¶ 5.

             On January 9, 2019, counsel for the Moving Defendants requested a second thirty-day

   extension to respond to the first requests for production. The State Farm Plaintiffs denied this

   request as it appeared to be part of a larger strategy to stonewall discovery. At that time, the

   undersigned explained further delays would impede Plaintiffs’ ability to diligently pursue their

   causes of action, particularly considering defense counsel failed to provide any responses for

   any of his five clients, despite already having double the response time prescribed by Fed. R.

   Civ. P. 34(b)(2)(A). Undeterred by the State Farm Plaintiffs’ opposition to further discovery

   delays, the Moving Defendants requested this Court grant them a second thirty-day extension,

   until February 21, 2020, to respond to the State Farm Plaintiffs’ requests for production. See

   [ECF No. 40]. In support of their request for a second thirty-day extension, the Moving




                                                    4
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 5 of 13 PageID 813




   Defendants did not cite to any extenuating circumstances, but instead blamed “the holidays,”2

   “the sheer number of requests,” “the vast volume of potentially responsive material,” and “the

   complexity of the responses.” See [ECF No. 40] at ¶ 8. The Court did not rule on this request

   before the January 22, 2020 response deadline arrived, and “rather than risk waiver of

   objections, Defendants served their responses to Plaintiffs’ Requests for Production on January

   22, 2020, and withdrew the Motion for Extension of Time.” Mot. at ¶ 8.

            The Moving Defendants’ responses span nearly 400 pages and are comprised solely of

   improper boilerplate objections. Notably, these responses did not include even a single

   responsive document, despite the Moving Defendants previously referring to “the vast volume

   of potentially responsive material,” when seeking an extension. While these deficient and

   incomplete responses were admittedly served by the Moving Defendants to avoid the risk of

   waiving their objections, it has now been more than six months since the State Farm Plaintiffs

   served their first requests for production. See Mot. at ¶ 8. To date, MSG is the only Moving

   Defendant who has served an amended response.3

            The Moving Defendants did not produce a single responsive document until MSG

   made its initial production on May 1, 2020. Moreover, MSG’s productions are filled with

   improper redactions that appear to be designed to limit the State Farm Plaintiffs’ ability to

   evaluate Dr. Alvarez’s compliance with his medical director duties. Of the other Moving



   2
     The assertion of “the holidays” is a somewhat dubious reason, as the State Farm Plaintiffs previously agreed to
   an extension to January 22, 2020.
   3
     MSG served its Amended Response to Plaintiffs’ First Request for Production of Documents (the “Amended
   Response”) on May 22, 2020. The Amended Response is deficient in several material respects. Perhaps most
   egregious is the fact MSG objected 95 times on the ground the State Farm Plaintiffs “have yet to survive a motion
   to dismiss,” despite the fact MSG served the Amended Response after the Court’s May 22, 2020 Order denying
   the Defendants’ Motions to Dismiss. See [ECF No. 68].




                                                          5
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 6 of 13 PageID 814




   Defendants, CRN has only produced a single two-page document and Fitzpatrick, Mancuso,

   and Howe have not produced any responsive documents.

          As noted by the Moving Defendants, “the number of requests discussed [so far during

   the meet and confer process] is less than half of the 245 requests propounded by Plaintiffs in

   total,” despite the Parties having engaged in more than 16 hours of discussion over seven

   conferences between February and May. Mot. at ¶ 9. Counsel for the State Farm Plaintiffs’

   made a good faith effort to facilitate the meet and confer process, offering to meet in the

   evenings, on weekends, on consecutive days, or for an entire day. However, this process was

   unnecessarily prolonged because counsel for the Moving Defendants refused to make

   themselves available for more than four (4) total hours during any week from the first meet

   and confer conference on February 14, 2020 until the week of April 26, 2020. Moreover,

   counsel for the Moving Defendants insisted on discussing each request one-by-one and would

   not address their objections in a more holistic fashion despite the fact the same handful of

   general and boilerplate objections were repeated throughout the Moving Defendants’

   responses and could have been addressed globally.

          During the April 30, 2020 meet and confer conference, counsel for the Moving

   Defendants requested additional time to confer with Fitzpatrick, Mancuso, and Howe as to

   which objections could be dropped since the response was “none.”            Considering these

   discovery requests had been pending for many months, the Moving Defendants should have

   already conferred with counsel and identified any requests for which no responsive documents

   existed. Nonetheless, Plaintiffs’ counsel agreed to continue the meet and confer call until the

   following day to provide counsel for the Moving Defendants one final opportunity to confer




                                                 6
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 7 of 13 PageID 815




   with his clients. However, when counsel for the Moving Defendants stated he was unable to

   complete the conferral with his clients and needed additional time to continue conferring,

   counsel for the State Farm Plaintiffs refused to grant any further extensions and insisted the

   responses be provided forthwith because it was apparent counsel for the Moving Defendants

   was seeking to unnecessarily prolong the conferral process. In a last ditch effort to further delay

   their discovery obligations, Defendants petition this Court for an additional 60 days, until July

   10, 2020, to serve amended responses and to produce responsive documents. See Mot. at ¶ 16.

   For the reasons stated below, the Court should deny Defendants’ Motion.

                                            ARGUMENT

          Despite already having more than six months to respond to the First Requests for

   Production, Defendants now petition this Court for a protective order establishing a

   “reasonable deadline” of July 10, 2020 for Defendants to serve Plaintiffs with amended

   responses and produce responsive documents. Mot at ¶ 16. The Moving Defendants claim

   this additional time is required because the outbreak of Covid-19 stunted their efforts to review

   and produce responsive documents and because counsel for the Moving Defendants needs

   additional time to confer with his clients regarding their responses. See Mot. at ¶ 10.

          While a party from whom discovery is sought may seek a protective order protecting

   them from “annoyance, embarrassment, oppression, or undue burden or expense, ” the party

   moving for a protective order must show “good cause” exists for the court to issue such an

   order. Fed. R. Civ. P. 26(c)(1). A showing of good cause “contemplates a particular and

   specific demonstration of fact as distinguished from stereotyped and conclusory statements.”

   United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978). In addition to showing good




                                                   7
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 8 of 13 PageID 816




   cause, the moving party must show, on balance, its interest in seeking the protective order

   outweigh the interests of the opposing party. McCarthy v. Barnett Bank of Polk Cty., 876 F.2d

   89, 91 (11th Cir. 1989).

           Here, the Moving Defendants’ excuses are difficult to reconcile as anything other than

   stereotyped and conclusory statements designed to avoid producing documents. First, the

   Moving Defendants’ argument regarding the complications of dealing with the Covid-19

   outbreak ignores these requests were served on November 22, 2019, which is more than four

   months before “Governor DeSantis issued an order that limiting [sic] all but ‘essential services’

   and ‘essential activities.’” Mot. at ¶ 11. Second, Defendants’ argument omits Governor

   DeSantis’ Executive Order 20-91 defined “essential services” to include “[h]ealthcare

   providers and [c]aregivers including . . . chiropractors.” Executive Order 20-914 at 10.

   Executive Order 20-91 also defined “essential services” to include “[p]rofessional services,

   such as legal or accounting services, when necessary to assist in compliance with legally

   mandated activities.” Id. at 26. As such, neither the Moving Defendants nor their counsel

   were prevented from responding to these discovery requests by Governor DeSantis’ executive

   order. In fact, it seems MSG never stopped operations during this time as State Farm received

   bills for services performed by MSG on 107 State Farm insureds during the months of March

   and April totaling $249,899.

           The Moving Defendants argument the Covid-19 pandemic “has directly impacted the

   day-to-day work of Defendants and undersigned counsel” is also belied by MSG’s litigation in



   4
     Fla. Exec. Order 20-92 (Apr. 1, 2020), available at https://www.flgov.com/wp-content/uploads/orders/2020/E
   O_20-91-compressed.pdf..




                                                        8
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 9 of 13 PageID 817




   Florida state courts. In fact, the law firms representing the Defendants in this action filed 60

   PIP suits on behalf of MSG since March 2020. More significantly, however, is the fact Mr.

   Rosenberg filed four Motions for Temporary Injunction on behalf of MSG against State Farm

   Fire and Casualty Company in Broward County Court between March 25 and 31, 2020,5 which

   required them to prepare for and attend a May 6, 2020 evidentiary hearing in the first filed

   case.6 See May 13, 2020 Order Staying Case [Exhibit 1]. As made clear by this extensive

   litigation activity, the Moving Defendants could have completed their discovery obligations,

   but instead attempted to undermine this Court’s jurisdiction in this case. As such, the Moving

   Defendants have failed to show good cause for the Court to enter a protective order based on

   the Covid-19 pandemic.

            The Moving Defendants further argue an extension until July 10, 2020 is required

   because “Plaintiffs refused to establish a reasonable deadline to allow Defendants’ counsel to

   confer with [Fitzpatrick, Mancuso, and Howe].” Mot. at ¶ 12. As noted above, these discovery

   requests have been pending for more than six months and the Moving Defendants should have

   already conferred with counsel to identify any requests for which no responsive documents

   exist.




   5
     MSG filed the Motions for Temporary Injunctions in the following four cases: Advantacare Multi-Specialty
   Group, LLC a/a/o Mark Tomlinson v. State Farm Fire and Casualty Company, No. COWE-20-000646 (Fla.
   Broward Cty. Ct.); Advantacare Multi-Specialty Group, LLC a/a/o Beyawnka Williams v. State Farm Fire and
   Casualty Company, No. COWE-20-000658 (Fla. Broward Cty. Ct.); Advantacare Multi-Specialty Group, LLC
   a/a/o Stephanie King v. State Farm Fire and Casualty Company, No. COWE-20-000655 (Fla. Broward Cty. Ct.);
   and Advantacare Multi-Specialty Group, LLC a/a/o Tae Namkoong v. State Farm Fire and Casualty Company,
   No. COWE-20-000649 (Fla. Broward Cty. Ct.).
   6
     MSG noticed seven witnesses for the evidentiary hearing, including Defendants Fitzpatrick and Frank S.
   Alvarez, Jr. M.D., and offered more than 1,300 pages of exhibits for the hearing.




                                                       9
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 10 of 13 PageID 818




               There is no excuse for why the responses do not indicate when there are no responsive

    documents nor why the responses were not amended during the months after they were served.

    As such, the Moving Defendants have failed to show good cause for the Court to enter a

    protective order to allow counsel for the Moving Defendants additional time to confer with his

    clients.

               Finally, there is no factual basis for Defendants’ assertion none of the parties will be

    prejudiced and “the requested modification will have no impact on the current Case

    Management Order.” See Mot. at ¶¶ 17–18. The discovery deadline in this case is currently

    set for February 2, 2021. It simply is unreasonable to expect discovery will be completed by

    this date if a 60-day extension is granted in light of the Moving Defendants’ conduct to date.

    For example, if the Moving Defendants continue to produce heavily redacted documents, like

    those MSG has produced thus far, the State Farm Plaintiffs will then be required to: (a) review

    Defendants’ redactions; (b) meet and confer with Defendants’ in an effort to resolve any

    disputes; (c) file a motion to compel; (d) receive Defendants’ response; (e) receive a Court

    order resolving the discovery dispute; and (f) await the time provided by the Court for

    Defendants to serve un-redacted copies of the discovery responses that should have been

    provided months ago. This delay will also impact the State Farm Plaintiffs’ ability to serve

    third-party subpoenas or follow-up requests for written discovery based on the documents

    produced in response to the first requests for production. Moreover, a further extension will

    delay the State Farm Plaintiffs’ ability to depose key witnesses, which will need to wait until

    the State Farm Plaintiffs receive documents responsive to their discovery requests. As such,




                                                     10
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 11 of 13 PageID 819




    any further extension will prejudice the State Farm Plaintiffs and Defendants’ Motion should

    be denied.

                                         CONCLUSION

           For the foregoing reasons, the Court should deny Defendants’ Joint Motion For

    Protective Order Extending Time to Respond to Plaintiffs’ Document Requests and Order the

    Moving Defendants to promptly respond to the State Farm Plaintiffs’ requests for production.


     Dated: May 26, 2020                             Respectfully submitted,

                                                 By: /s/ David I. Spector
                                                    DAVID I. SPECTOR, ESQ.
                                                    Fla. Bar No. 086540
                                                    JAMES J. DUFFY, ESQ.
                                                    Fla. Bar No. 0068662
                                                    JOSEPH F. VALDIVIA, ESQ.
                                                    Fla. Bar No. 0107878
                                                    HOLLAND & KNIGHT LLP
                                                    777 South Flagler Drive, Suite 1900,
                                                    West Tower
                                                    West Palm Beach, Florida 33401
                                                    Telephone: (561) 833-2000
                                                    Facsimile: (561) 650-8399
                                                    david.spector@hklaw.com
                                                    james.duffy@hklaw.com
                                                    joseph.valdivia@hklaw.com

                                                     Attorneys for Plaintiffs




                                                11
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 12 of 13 PageID 820




                                  CERTIFICATE OF SERVICE

           I hereby certify that on May 26, 2020, I electronically filed the foregoing document

    with the Clerk of the Court using CM/ECF and that the foregoing document is being served

    this day on all counsel of record identified in the list below via transmission of Notices of

    Electronic Filing generated by CM/ECF.


            BRUCE S. ROSENBERG, ESQ.                       CHAD A. BARR, ESQ.
            Fla. Bar No. 994782                            Fla. Bar No. 055365
            ROSENBERG LAW, P.A.                            Chad Barr Law
            1895 Floyd Street,                             986 Douglas Avenue
            Suite B                                        Altamonte Springs, FL 32714
            Sarasota, Florida 34239                        (407)599-9036 – Office
            Telephone: (941) 373-6777                      chad@chadbarrlaw.com
            rosenberg@rosenberglawpa.com
                                                           Attorney for Advantacare of
            GREGORY A. ZITANI, ESQ.                        Florida, LLC, and Frank Severiano
            Fla. Bar No. 188956                            Alvarez, Jr., M.D.
            LAW OFFICES OF GREGORY A.
            ZITANI, PLLC
            4046 Sawyer Road
            Suite D
            Sarasota, Florida 34233
            Telephone: (941) 552-0373
            Facsimile: (941) 377-3886
            greg.zitani@westcolaw.com

            SANFORD R. TOPKIN
            Fla. Bar No. 948070
            TOPKIN & PARTLOW, P.L.
            1166 West Newport Center Drive,
            Suite 309
            Deerfield Beach, Florida 33442
            Telephone (954) 422-8422
            Facsimile (954) 422-5455
            stopkin@topkinlaw.com
            epopper@topkinlaw.com

            Attorneys for CRN Receivable
            Management LLC, Advantacare



                                                 12
Case 6:19-cv-01837-CEM-LRH Document 69 Filed 05/26/20 Page 13 of 13 PageID 821




          Multi-Specialty Group, LLC,
          Kerriann Fitzpatrick, f/k/a Kerriann
          Herzog, John Mancuso, and Kenneth
          Howe




                                             13
